                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA                                 #17 (2/11 HRG OFF


                                       CIVIL MINUTES - GENERAL
 Case No.       CV 18-9048 PSG (FFMx)                                       Date   February 6, 2019
 Title          Marti Mackey v. Washington Mutual Bank F.A.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           Order DENYING Plaintiff’s motion to remand but GRANTING
                                      her leave to amend to remove the RICO claim

        Before the Court is Plaintiff Marti Mackey’s (“Plaintiff”) motion to remand the case to
Los Angeles Superior Court. See Dkt. # 17 (“Mot.”). Defendants Chase Milwaukie, JPMorgan
Chase Bank, N.A., Eva Reese, Cynthia A. Riley, Washington Mutual Bank, Washington Mutual
Bank, F.A., and Marquitha Williams (collectively “Defendants”) have opposed this motion. See
Dkt. # 30. The Court finds the matter appropriate for decision without oral argument. See Fed.
R. Civ. P. 78; L.R. 7-15. Having considered the moving papers, the Court DENIES the motion
but GRANTS Plaintiff’s request for leave to amend her complaint to remove her RICO claim.
If she timely amends to remove the RICO claim from the case, the Court will remand the
remaining state law claims to state court.

I.       Background

        Plaintiff filed this case in Los Angeles Superior Court, alleging that Defendants are
unlawfully attempting to foreclose on her property. See generally Complaint, Dkt. # 1, Ex. A
(“Compl.”). Eleven of her twelve causes of action were brought under state law. See generally
id. But her Eleventh Cause of Action is entitled “RICO” and quotes from the federal RICO
statute. See id. ¶¶ 214–30.

       On October 19, 2018, Defendants removed the case to this Court. See Notice of Removal,
Dkt. # 1 (“NOR”). In the Notice of Removal, they argued that the Court had federal question
jurisdiction over the RICO claim and supplemental jurisdiction over the other state law claims.
See id. ¶¶ 12–14. They also argued, in the alternative, that the Court had diversity jurisdiction
over the case. Id. ¶¶ 15–32. While they conceded that Plaintiff and Defendant Quality Loan
Service Corp. (“Quality Loan”) are both citizens of California, they argued that Quality Loan’s


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                               Page 1 of 4
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
    Case No.     CV 18-9048 PSG (FFMx)                                 Date   February 6, 2019
    Title        Marti Mackey v. Washington Mutual Bank F.A.

citizenship should be disregarded because it is a nominal defendant against which no affirmative
relief is sought. Id. ¶ 19.

        On December 17, 2018, Plaintiff filed the current motion to remand, arguing that the
Court lacks subject matter jurisdiction based on diversity because Quality Loan is not a nominal
defendant and that it should give her an opportunity to amend to remove her RICO claim so that
the state law claims can be remanded.1 See generally Mot.

II.         Legal Standard

       “Federal courts are courts of limited jurisdiction, possessing only that power authorized
by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013) (internal quotation
marks omitted). Under 28 U.S.C. § 1441, a defendant may remove a civil action from state court
to federal district court only if the federal court has subject matter jurisdiction over the case. See
City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997) (“The propriety of removal
thus depends on whether the case originally could have been filed in federal court.”). The case
shall be remanded to state court if at any time before final judgment it appears a removing court
lacks subject matter jurisdiction. See 28 U.S.C. § 1447(c); Int’l Primate Prot. League v. Adm’rs
of Tulane Educ. Fund, 500 U.S. 72, 87 (1991).

III.        Discussion

            A.    Diversity Jurisdiction

       While Defendants invoked diversity of citizenship as an alternative basis for federal
jurisdiction in their notice of removal, they have not relied on diversity in opposing Plaintiff’s
motion to remand. See generally Opp. Arguments to which no response is supplied are deemed
conceded. See, e.g., Tapia v. Wells Fargo Bank, N.A., No. CV 15-03922 DDP (AJWX), 2015
WL 4650066, at *2 (C.D. Cal. Aug. 4, 2015); Silva v. U.S. Bancorp, No. 5:10-cv-01854-JHN-



1
 Plaintiff also argues that the removal was improper because the case was removed more than
30 days after Defendants were served. See Mot. 2:1–7. However, arguments about procedural
defects in the removal are forfeited if not raised within 30 days after removal. See
28 U.S.C. § 1447(c). Plaintiff did not raise her timeliness argument until 59 days after the case
was removed. Accordingly, the argument has been forfeited.

CV-90 (10/08)                              CIVIL MINUTES - GENERAL                            Page 2 of 4
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
    Case No.     CV 18-9048 PSG (FFMx)                                Date   February 6, 2019
    Title        Marti Mackey v. Washington Mutual Bank F.A.

PJWx, 2011 WL 7096576, at *3 (C.D. Cal. Oct. 6, 2011). Accordingly, the Court focuses only
on whether it has federal question jurisdiction based on Plaintiff’s RICO cause of action.2

            B.    Federal Question Jurisdiction

       As noted above, the Eleventh Cause of Action is entitled “RICO” and quotes from the
RICO statute. See Compl. ¶¶ 214–30. At the same time, however, it describes the claim as
seeking relief “for violations of the California Civil remedies for criminal practices, also known
as RICO (Racketeer Influenced Corrupt Organizations Act).” See id. ¶ 215. The reference to
“violations of the California Civil remedies for criminal practices” initially left the Court unsure
of whether Plaintiff was really asserting a federal civil RICO claim or whether she was merely
using the term “RICO” colloquially to refer to a similar state law claim. However, in her
motion, Plaintiff does not dispute that the claim is federal, and so the Court construes the cause
of action as a federal RICO claim. On that basis, the Court agrees with Defendants that it has
federal question jurisdiction over the RICO claim and supplemental jurisdiction over the other
eleven state law causes of action.

       However, that is not the end of the matter. Plaintiff asks the Court to grant her leave to
amend her complaint to remove the RICO claim from the case. See Mot. 5:2–17. Such an
amendment would not divest the Court of subject matter jurisdiction, because it could still
exercise supplemental jurisdiction over the state law claims. See Satey v. JP Morgan Chase &
Co., 521 F.3d 1087, 1092 (9th Cir. 2008). However, if the federal RICO claim is no longer in
the case, the Court could, in its discretion, remand the remaining state law claims to state court.
See Harrell v. 20th Century Ins. Co., 934 F.2d 203, 205 (9th Cir. 1991). Courts considering
whether to retain jurisdiction over remaining state law claims evaluate “the values of judicial
economy, convenience, fairness, and comity.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,
350 (1988). The Supreme Court has noted that courts should generally decline to retain state law
claims “when the federal-law claims have dropped out of the lawsuit in its early stages.” Id.


2
  Even if the Court reached the merits of the diversity issue, it appears highly unlikely that the
Court has diversity jurisdiction. As explained above, complete diversity does not exist between
the parties because Plaintiff and Defendant Quality Loan are both citizens of California. While
Defendants argued that Quality Loan is a mere nominal defendant whose citizenship should be
disregarded, this argument is belied by the fact that the complaint makes several allegations
specifically against Quality Loan, particularly with regard to Plaintiff’s Sixth Cause of Action
for violation of California’s Homeowner Bill of Rights. See Compl. ¶¶ 167–78.

CV-90 (10/08)                            CIVIL MINUTES - GENERAL                             Page 3 of 4
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 18-9048 PSG (FFMx)                                Date    February 6, 2019
 Title          Marti Mackey v. Washington Mutual Bank F.A.

        The Ninth Circuit has recognized that there is nothing improper about a plaintiff asserting
federal claims in state court, and then, if the defendant removes the case on the basis of a federal
question, voluntarily dismissing the federal claims and moving to remand “with all due speed.”
Baddie v. Berkeley Farms, Inc., 64 F.3d 487, 491 (9th Cir. 1995). Accordingly, the Court
concludes that Plaintiff should be permitted to do so here. Defendants’ only argument for why
the court should retain jurisdiction over the state claims after Plaintiff’s proposed amendment is
that there are pending motions to dismiss. See Opp. 7:26–8:7. However, the Court often
declines to exercise jurisdiction over state law claims even after granting a motion to dismiss
federal claims. See, e.g., Wyatt v. Lehman Bros. Bank, FSB, No. CV 14-9824 PSG (PLAx),
2015 WL 4397938, at *1 n.2 (C.D. Cal. July 16, 2015). It sees no reason for why it should retain
state law claims at an even earlier stage when motions are merely pending and have not yet been
adjudicated. Plaintiff’s claims center almost entirely around alleged violations of state law, and
the Court concludes that they are more appropriately heard in state court. Therefore, if Plaintiff
timely files an amended complaint that omits the RICO claim or otherwise voluntarily dismisses
that claim, the Court will remand the remaining state law claims.

       Accordingly, the Court GRANTS Plaintiff leave to amend the complaint to remove her
Eleventh Cause of Action for RICO or to otherwise voluntarily dismiss her RICO claim. The
amendment or voluntary dismissal must be done no later than March 8, 2019. If Plaintiff
excises the RICO claim from this case by that date, the Court will remand the remaining state
law claims to Los Angeles Superior Court.

IV.      Conclusion

       For the foregoing reasons, the Court DENIES Plaintiff’s motion to remand but GRANTS
her request for leave to amend to remove the RICO claim from the case. If Plaintiff removes the
RICO claim from the case by March 8, 2019—whether through amendment of the complaint or
voluntary dismissal—the Court will remand the remaining state law claims to Los Angeles
Superior Court.

      The Court VACATES the hearing dates and briefing schedules on all other pending
motions (Dkts. # 9, 29, 32) and will hold those motions in abeyance until the time for Plaintiff to
amend or dismiss the RICO claim has expired.

         IT IS SO ORDERED.




CV-90 (10/08)                           CIVIL MINUTES - GENERAL                             Page 4 of 4
